Citation Nr: 1229427	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental disorder for purposes of compensation and dental treatment, including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including approximately one year in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  That Veterans Law Judge is no longer employed by the Board.  He was advised of such in July 2012.  In August 2012, the Veteran replied that he wants to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  Therefore, the case is being remanded so that the Veteran can be afforded a new hearing in accordance with 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Video Conference hearing or Travel Board hearing (whichever can be scheduled first) before a Veterans law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


